Title: From George Washington to Jonathan Trumbull, Sr., 20 February 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Morris Town 20th Feby 1777

A letter from you to General Heath inclosing a Petition from the Officers taken at Princetown, for liberty to send one of the party into New York for their Baggage, was transmitted to me, by Genl McDougall, Genl Heath having gone to Massachusetts.
I am so sensible that these People, by remaining any length of time in the Country, not only acquire a knowledge of our affairs, but spread a very pernicious influence among the people, that I think it will be best to send them immediately in, and obtain an equal number of our Officers in Exchange. I therefore desire that they may be sent towards Providence, with orders to halt within eight or ten miles, till General Spencer or General Arnold is informed of their being there, that they may direct in what manner they may be sent in, so as not to see any thing of the disposition of our Troops. Be pleased to make the eldest Officer sign a return, specifying their names and ranks and transmit it to me.
In a letter of the 7th Feby you desire to know what will be the best manner of disposing of the Privates. I think they had better be cantoned in the Country as near together as convenient, and if any of them are Tradesmen and are willing to work at their occupations, they may be usefully employed. I have the Honor to be Sir Your most obedient Servant

Go: Washington


P.S. If you can think of any more convenient way of sending in the Prisoners than to Providence I leave it to you.


G.W.
